 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10
11 JOHN DAVID TURNER,              )                 Case No. 2:17-cv-02490-MCE (ACX)
                                   )
12            Plaintiff,           )                 ORDER GRANTING
                                   )                 STIPULATION TO DISMISS
13        vs.                      )                 ENTIRE ACTION WITH
                                   )                 PREJUDICE
14   THE PRUDENTIAL LIFE INSURANCE )
     COMPANY OF AMERICA;           )                 Judge: Hon. Morrison C. England, Jr.
15   RADIOLOGICAL ASSOCIATES OF    )
     SACRAMENTO LONG TERM          )                 Complaint Filed: November 27, 2017
16   DISABILITY BENEFITS PLAN,     )
                                   )
17            Defendants.          )
                                   )
18
19              Based upon the stipulation of the parties and for good cause shown, IT IS
20 HEREBY ORDERED that this action is DISMISSED in its entirety as to all defendants
21 with prejudice., each party to bear his or its own attorneys' fees and costs in this matter.
22 The Clerk of the Court is directed to close this case.
23              IT IS SO ORDERED.
24 Dated: August 6, 2019
25
26
27
28
                                                 1                  Case No. 2:17-cv-02490-MCE (ACX)
                                                          ORDER GRANTING STIPULATION TO DISMISS
                                                                   ENTIRE ACTION WITH PREJUDICE
     170599.1
